El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En este recurso nos corresponde dilucidar si un ex em-pleado público, que se ha acogido a la jubilación y, por ende, recibe la correspondiente pensión, puede presentar *225ante la Junta de Apelaciones del Sistema de Administra-ción de Personal su reclamación por traslado y despido ile-gal, o si el mero hecho de estar jubilado y no acreditar que está en posición de regresar la pensión devengada, impide que se considere su reclamación. Por entender que tales circunstancias no impiden que su reclamación sea aten-dida, revocamos.
I
Las Sras. Lilliam E. Pérez Robles y Myriam Vázquez Hernández (en adelante las empleadas) ocupaban puestos de carrera —clasificados como Director Ejecutivo I— en el Departamento de la Familia. Posteriormente, éstas fueron trasladadas a otras divisiones dentro del mencionado Departamento. Por entender que el referido traslado fue ilegal, producto de discrimen político, las empleadas lo im-pugnaron ante la Junta de Apelaciones del Sistema de Ad-ministración de Personal (en adelante la J.A.S.A.P.). Mien-tras el trámite administrativo seguía su curso, las referidas empleadas continuaron en sus puestos. Sin embargo, posteriormente comparecieron ante la J.A.S.A.P. alegando que las condiciones a las que habían sido someti-das desde que habían sido trasladadas eran tales que se habían visto obligadas a renunciar. Así, plantearon ante el referido foro que tales hechos configuraban un caso de des-pido constructivo ilegal motivado por sus afiliaciones políticas. Por ende, también impugnaron ante la J.A.S.A.P. el despido ilegal del que alegadamente fueron parte, recla-mando que se les restituyera en sus puestos y que se orde-nara el pago de los salarios dejados de percibir. Además, aclararon que aunque se habían acogido al retiro (y por ende, recibían la pensión correspondiente), tal proceder fue motivado por las condiciones a las que fueron sometidas y que estaban dispuestas a regresar a sus puestos una vez la J.A.S.A.P. lo ordenara.
*226Luego de examinar su reclamación, el Oficial Examina-dor concluyó que no existió ninguna actuación arbitraria ni discriminatoria por parte del Departamento de la Familia. Sin embargo, dicho funcionario razonó que al renunciar las empleadas, su reclamación se convirtió en académica. Así, recomendó que se desestimara la acción por dicha razón. Por su parte, la J.A.S.A.P. procedió a acoger el informe y las reclamaciones del Oficial Examinador, excepto que en lugar de desestimar la reclamación por académica, la de-claró sin lugar por haber sido adjudicada en sus méritos.
Inconformes, las empleadas acudieron al Tribunal de Circuito de Apelaciones mediante un recurso de revisión. No obstante, dicho foro denegó la expedición del auto y no atendió la reclamación en sus méritos. Esto pues, a juicio del tribunal apelativo, una vez las empleadas renunciaron para acogerse a la jubilación por años de servicio, su recla-mación resultó académica, pues la J.A.S.A.P. estaba impe-dida de conceder la reinstalación solicitada ya que no exis-tía evidencia de que las empleadas estuvieran en posición de reinstalarse a la agencia y devolver el monto de las pen-siones recibidas. En vista de esto, el referido foro no pasó juicio sobre su reclamación en cuanto a la supuesta ilega-lidad del traslado y despido. De este dictamen recurre Li-lliam E. Pérez Robles(1) ante nos alegando, inter alia, que erró el tribunal de circuito al negarse a revisar la decisión de la J.A.S.A.P.(2) Igualmente, nos solicita que determine-mos si procede practicar algún reembolso de las aportacio-*227nes recibidas de retiro y cuál sería el trámite para efectuarlo.
Luego de expedir el auto solicitado y examinar las com-parecencias de las partes, resolvemos.
HH
En síntesis, la controversia que nos ocupa se circuns-cribe a determinar si la J.A.S.A.P. tiene jurisdicción para restituir a una persona víctima de traslado y despido ilegal cuando ésta se encuentra acogida a la jubilación y no ha acreditado que estuviese en posición de devolver la pensión recibida. Para esto, debemos dilucidar dos (2) asuntos separados. Primero, la facultad de la J.A.S.A.P. para dilu-cidar una reclamación de un empleado que al momento de instarla se encuentra retirado. De otra parte, debemos exa-minar si un empleado jubilado que solicita restitución debe devolver a la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura (en adelante el Sistema de Retiro) la pensión devengada y, además, acre-ditar que está en posición de realizar tal devolución al mo-mento en que insta su reclamación. Veamos.
A. Recientemente expresamos que la jurisdicción apelativa de la J.A.S.A.P. se extiende a aquellos casos de destitución o suspensión de empleo y sueldo de un empleado de carrera. Hernández v. Mun. de Aguadillo,, 154 D.P.R. 199 (2001); 3 L.P.R.A. see. 1394(1). Anteriormente habíamos aclarado que aunque la Ley de Personal del Servicio Público de Puerto Rico(3) no se refiere expresamente a los casos en los que una persona ya no es empleado público, la J.A.S.A.P. tiene jurisdicción cuando el empleado alega que se le han negado derechos adquiridos y reclamados mientras pertenecía al sistema. Medina Bernard v. Adm. Corrección, 126 D.P.R. 800, 802 (1990).
*228En vista de que la jurisdicción apelativa de la J.A.S.A.P. no está limitada a quienes ostenten el estatus de emplea-dos públicos al momento de apelar, sino que cobija aquellas reclamaciones de quienes aleguen que se le han negado derechos adquiridos y reclamados mientras pertenecían al sistema, cabe preguntarse si una persona está impedida de reintegrarse al servicio público por haberse acogido al retiro. De la propia Ley de Retiro del Personal del Go-bierno de Puerto Rico, Ley Núm. 447 de 15 de mayo de 1951 (en adelante la Ley de Retiro),(4) se desprende que este no es el caso. En ella expresamente se considera tal hecho, regulándose la manera como un empleado jubilado se reintegrara al sistema y disponiéndose los pormenores de su pensión. Específicamente, el Art. 6(C) de la Ley de Retiro, 3 L.P.R.A. sec. 766(C), dispone, en lo pertinente:
Con excepción de los alcaldes pensionados por edad y cubier-tos por las disposiciones especiales de retiro contenidas en esta sección, el pensionado que se reintegre al servicio podrá optar por:
(1) Devolver todos los pagos recibidos del Sistema por con-cepto de pensión, en cuyo caso, a su separación definitiva del servicio, se le computará de nuevo la pensión a base de todos los servicios prestados con anterioridad y posterioridad a su reingreso en la forma que prescribe la presente sección para las anualidades por retiro, o
(2) No devolver los pagos de pensión ya recibidos, en cuyo caso, a su separación definitiva del servicio, se le reanudará el pago de la pensión suspendida y además se le pagará una anualidad suplementaria sobre la base de los servicios presta-dos y el sueldo anual promedio devengado a partir de su rein-greso al servicio. La anualidad suplementaria se computará de acuerdo con la fórmula establecida en la presente sección para las anualidades de retiro; y en caso de que el período de servicios posteriores al reingreso fuere menor de cinco años, se utilizará el sueldo promedio que resulte de todo el referido período de servicios posteriores.
En vista de esto, forzoso es concluir que la J.A.S.A.P. tiene la facultad para considerar la reclamación *229de una persona jubilada y decretar su restitución si ésta procede. El acogerse a jubilación no es un impedimento para que se considere su reclamo y se decrete la correspon-diente restitución. Una persona retirada no está impedida de regresar al servicio público. Aclarado esto, resta exami-nar si para que proceda la restitución el funcionario debe devolver la pensión devengada y acreditar, al instar su re-clamación, que está en posición de hacer tal devolución.
B. En los casos de destitución, cuando la decisión emitida por la J.A.S.A.P. sea favorable al empleado, dicha agencia deberá ordenar su restitución y el pago total, o parcial, de los salarios dejados de percibir por éste desde la fecha de efectividad de la destitución, más los beneficios marginales a los que hubiese tenido derecho. Hernández v. Mun. de Aguadillo,, supra; 3 L.P.R.A. see. 1397. El propósito de ordenar el pago de los sueldos es restituir al empleado afectado a la misma posición que ocuparía de no haberse incurrido en la conducta ilegal. Por ello hemos dicho que en aquellos casos en los que un empleado público despedido ilegalmente haya recibido ingresos, en concepto de trabajos obtenidos y realizados durante el periodo que estuvo cesanteado, el patrono podrá deducir dichos ingresos de la cuantía a otorgarse por razón de salarios dejados de percibir. Hernández v. Mun. de Aguadillo, supra.
Ahora bien, en el caso ante nuestra consideración no se trata simplemente de dilucidar si procede el descuento de la pensión recibida por el empleado de la cuantía que se le otorgue en concepto de salarios dejados de percibir. Más bien se trata de examinar dos asuntos adicionales; estos son, si procede: (i) la devolución de la pensión devengada al Sistema de Retiro al decretarse la restitución correspon-diente, y (ii) que tal funcionario acredite, al momento de instar su reclamación, que está en posición de restituir tal pensión. Hoy resolvemos que aunque procede tal devolu-ción al Sistema de Retiro, ella será una operación simultá-nea que habrá de ser realizada por la autoridad nomina-*230dora a tal sistema, la cual se pagará de la suma que le corresponda al empleado en concepto de sueldos dejados de recibir. Veamos.
La Ley de Retiro creó un sistema de retiro y de beneficios para los empleados públicos. Calderón v. Adm. Sistemas de Retiro, 129 D.RR. 1020 (1992). Prácticamente toda persona que sea empleado del Gobierno de Puerto Rico está obligado a pertenecer al Sistema de Retiro, quedando así sujeta a las disposiciones de la referida ley. En su Art. 20 (3 L.P.R.A. sec. 780), la ley establece que se entenderá que todo empleado miembro del Sistema de Re-tiro consiente y conviene en que se le hagan los descuentos correspondientes de su salario gubernamental para fines de retiro, facultándose al Secretario de Hacienda de Puerto Rico a realizarlos. Calderón v. Adm. Sistemas de Retiro, supra. En virtud de dicho consentimiento, el empleado obtiene un derecho garantizado sobre sus aportaciones y al jubilarse tendrá derecho a recibir una anualidad por cuanto el propósito de la referida legislación es proveerle un ingreso mínimo de subsistencia al empleado jubilado. íd.
Ahora bien, el Art. 1 de la Ley Núm. 187 de 2 de mayo de 1952 (3 L.P.R.A. see. 792) impide que simultáneamente se disfrute del pago de la anualidad por pensión o retiro mientras se ocupe un cargo o puesto retribuido en el Gobierno de Puerto Rico o en cualquiera de sus agencias, instrumentalidades o subdivisiones políticas, o tan pronto se empiece a devengar retribución por servicios prestados al Gobierno. Específicamente, dicho artículo dispone:
Por la presente se dispone que el pago de la anualidad por pensión o retiro que perciba cualquier persona del Gobierno de Puerto Rico o de cualquiera de sus agencias e instrumentali-dades, o de cualquier fondo de retiro o pensión creado bajo las leyes de Puerto Rico, o que en el futuro se creare, será suspen-dido al ocupar dicha persona un cargo o puesto retribuido en el Gobierno de Puerto Rico o en cualquiera de sus agencias, ins-*231trumentalidades o subdivisiones políticas, o tan pronto em-piece a devengar retribución por servicios que preste al Go-bierno de Puerto Rico o a cualquiera de sus agencias, instrumentalidades o subdivisiones políticas.
Por ello, cuando una persona jubilada regresa a un puesto regular en el servicio público, de ordinario, su pen-sión le es suspendida. Así, el Art. 6(C) de la Ley de Retiro, supra, dispone, en lo pertinente:
No obstante ser vitalicia la anualidad de retiro por edad, si el pensionado fuere empleado en el servicio de cualquier Rama del Gobierno Estatal incluyendo sus instrumentalidades, o del Gobierno Municipal, y su empleo no se ajustare a las condicio-nes que más adelante se señalan en el inciso D de esta sección, los pagos de la anualidad de retiro por edad serán suspendidos durante el tiempo que el referido pensionado fuera empleado, según se define en la presente; pero dichos pagos serán reanu-dados en la fecha de la terminación del empleo, y al mismo tipo de anualidad que antes de ser empleado el pensionado.
Claro está, usualmente cualquier regreso al servicio pú-blico de un jubilado es de carácter prospectivo y la suspen-sión de la pensión es igualmente prospectiva. Sin embargo, si su regreso al servicio fuese de carácter retroactivo (como ocurriría en casos como el de autos donde se trata de res-tituir ál empleado a la misma posición que ocuparía de no haberse incurrido en conducta ilegal), igualmente retroac-tiva debe ser la suspensión de su pensión. Por ende, de decretarse la restitución por la J.A.S.A.P., con el correspon-diente pago de los salarios dejados de percibir, procedería que se devuelva al Sistema de Retiro la pensión devengada.
No podría ser de otra manera. La propia ley prohíbe que simultáneamente se disfrute del pago de la anualidad por pensión o retiro mientras se ocupe un cargo o puesto retri-buido en el Gobierno. Al ordenar la restitución de un em-pleado y el pago de los salarios dejados de percibir se per-sigue colocar al funcionario en la misma posición que estaba antes de la conducta ilegal de la que fue parte. Una *232vez se restituye retroactivamente al empleado, y se decreta el pago de sueldos dejados de percibir, éste estaría deven-gando una “retribución” por servicios prestados en el Go-bierno, por lo que sería improcedente que simultánea-mente reciba el salario del puesto y la pensión producto de su retiro. Así, lo procedente sería decretar la suspensión retroactiva de la pensión que devengó hasta que se le res-tituya al puesto.
Ahora bien, aunque proceda la devolución de la pensión recibida no es necesario que el empleado pensionado acredite, al momento en que inste su acción, que tiene la capacidad económica para devolver la pensión devengada. Colocar al referido funcionario en tal posición sería sumamente oneroso. Lo que procedería, al decretar su restitución y ordenar el pago de los salarios dejados de devengar, es que dicha devolución sea una operación simultánea que ha de ser realizada por la autoridad nominadora, de forma tal que la reivindicación de los derechos del empleado no represente una carga económica indebida. Así, la autoridad nominadora descontará, del pago que corresponda al empleado, aquella cantidad que se deba restituir al Sistema de Retiro, procediendo a realizar tal pago directamente a dicha agencia. Es luego de este descuento que se realizará el correspondiente pago al empleado.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
hH h-H h-H
Como hemos mencionado, el Tribunal de Circuito de Apelaciones entendió que como la señora Pérez Robles es-taba acogida a la jubilación y no demostró estar en posición de devolver el monto de las pensiones recibidas, la J.A.S.A.P. estaba impedida de conceder la reinstalación solicitada. Incidió el referido foro al proceder de conformidad.
*233En primer lugar, la alegación de dicha empleada era que su “renuncia” y eventual “retiro” no eran tales, sino que se trataba de un despido ilícito. Por ello, el negarse a atender los méritos de su reclamación por el mero hecho de que ésta devengaba una pensión no era el curso que se debía seguir. El foro recurrido debió examinar la situación fáctica que motivó que la empleada se tuviera que jubilar. No se trataba de descartar su reclamación por el simple hecho de que ésta ostentaba el estatus de “jubilada”; por el contra-rio, lo procedente era examinar los méritos de su reclama-ción para determinar si los hechos que la motivaron confi-guraban un traslado y despido ilícito.
De otra parte, la señora Pérez Robles alegó estar dis-puesta a regresar a su puesto una vez la J.A.S.A.P. decre-tara su restitución. Como hemos visto, la J.A.S.A.P. tenía jurisdicción para decretarla y no estaba impedida de ha-cerlo por el mero hecho de que la referida empleada se hubiera jubilado y recibiera la pensión correspondiente. Aunque una persona ya no sea empleada pública, la J.A.S.A.P. tiene jurisdicción cuando ésta alega que ha sido despedida constructivamente.
Tal es la situación ante nos, en la que se impugnó el traslado y despido ilegal del que alegadamente Pérez Robles fue parte. El mero hecho de recibir una pensión no impide que se atienda la reclamación de un empleado en sus méritos. Si el empleado ha manifestado que está dis-puesto a reintegrarse al servicio público y precisamente cuestiona los hechos que motivaron su “retiro”, no hay por qué vedar su reclamación. La condición de jubilado no im-pide que la J.A.S.A.P. atienda el reclamo de una persona que alega haber sido víctima de traslado y despido ilegal y para que decrete, si procede, su reinstalación. De lo contra-rio, el Estado podría ejercer presiones indebidas sobre em-pleados públicos que estén próximos a retirarse pues sa-bría que, si se acogen a la jubilación, éstas nunca podrían ser reinstaladas. Igualmente, ya hemos visto que no proce-*234día exigirle a la empleada que acreditara estar en posición de devolver la pensión devengada. Si bien es cierto que procedía la devolución, ésta será realizada por la autoridad nominadora directamente al Sistema de Retiro tras des-contar dicha suma de los salarios que corresponda pagar al empleado.
En síntesis, el Tribunal de Circuito de Apelaciones no consideró la reclamación de la señora Pérez Robles por el mero hecho de que ésta se encontraba devengando una pensión de retiro y porque no demostró estar en posición de devolver el monto de las pensiones devengadas. Incidió al proceder de esta manera. Por ende, procede revocar el dic-tamen del tribunal apelativo. Se devuelve el recurso para que dicho foro pase juicio sobre el recurso de revisión ins-tado de suerte que ventile si la señora Pérez Robles fue víc-tima de un despido y traslado ilegal.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río se inhibió. El Juez Asociado Señor Rivera Pérez no intervino.

 En el recurso ante nos la Leda. Ivonne González Morales, representante legal de las empleadas en el proceso que nos ocupa, nos manifiesta que la Sra. Myriam Vázquez Hernández no se ha unido al presente recurso, debido a que llegó a un acuerdo con el Depart amento de la Familia. En vista de ello, nos limitamos a atender los señalamientos de la señora Pérez Robles.


 La peticionaria también alega que el foro apelativo erró al confirmar la de-negatoria de la J.A.S.A.P. de invalidar el Reglamento Procesal de la Junta de Adju-dicaciones del Departamento de la Familia. En vista que existía un pleito pendiente en el tribunal de instancia, en el que la peticionaria impugnaba la validez de dicho reglamento, no erró la J.A.S.A.P. al determinar que le correspondía a dicho foro judicial pasar juicio sobre la validez del reglamento.


 Ley Num. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.).


 3 L.P.R.A. see. 761 et seq.